Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 1 of 23 Page ID #:41
   1
   2
   3
   4
   5
   6
   7
   8                              UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA
   10
   11 SOCIAL POSITIONING INPUT SYSTEMS,            Case No. 2:21−cv−02320−MCS−GJS
        LLC
   12                                              INITIAL STANDING ORDER
                            Plaintiff(s),          FOR CIVIL CASES ASSIGNED
                                                   TO JUDGE MARK C. SCARSI
   13          v.

   14 XIRGO TECHNOLOGIES HOLDINGS, INC.
   15                      Defendant(s).

   16
   17
   18
   19           This case has been assigned to the calendar of Judge Mark C. Scarsi. Both the
   20    Court and counsel bear responsibility for the progress of this litigation in federal
   21    court. To "secure the just, speedy, and inexpensive determination" of this case, as
   22    called for in Fed. R. Civ. P. 1, all parties or their counsel are ordered to become
   23    familiar with the Federal Rules of Civil Procedure, the Local Rules of the Central
   24    District of California, and this Court’s Standing Orders.
   25    THE COURT ORDERS AS FOLLOWS:
   26     1.        Service of the Complaint
   27           The plaintiff shall promptly serve the complaint in accordance with Fed. R.
   28    Civ. P. 4 and file the proofs of service pursuant to Local Rule 5-3. Although


                                                  1
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 2 of 23 Page ID #:42
   1    Fed. R. Civ. 4(m) does not require the summons and complaint to be served for 90

   2    days, the Court expects service as soon as service can reasonably be accomplished.

   3    The Court will require plaintiff to show good cause to extend the service deadline

   4    beyond 90 days.

   5     2.   Presence of Lead Counsel

   6          Lead trial counsel shall attend any scheduling, pretrial, or settlement

   7    conference set by the Court unless engaged in trial. Should that occur, counsel are

   8    to file a request for alternate or co-counsel to appear with a proposed order. The

   9    Court does not permit special appearances; only counsel of record may appear at

   10   any proceeding.

   11    3.   Ex Parte Applications

   12         Ex parte applications are solely for extraordinary relief and should be used

   13   with discretion. See Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp.

   14   488 (C.D. Cal. 1995). Ex parte applications that fail to conform to Local Rule 7-19,

   15   including a statement of opposing counsel’s position, will not be considered, except

   16   on a specific showing of good cause. Concurrently with service of the ex parte

   17   papers by electronic service and telephonic notice, counsel shall also serve the

   18   moving party by either facsimile, email, or personal service, and give notice to the

   19   moving party that opposing papers must be filed no later than 24 hours (or one

   20   court day) following service. If counsel do not intend to oppose the ex parte

   21   application, counsel must inform the Courtroom Deputy Clerk by telephone or

   22   email as soon as possible.

   23    4.   Continuances or Extensions of Time

   24         This Court is very committed to adhering to all scheduled dates. In general,

   25   this makes the judicial process more efficient and less costly. Changes in dates

   26   are disfavored. Trial dates set by the Court are firm and will rarely be changed.

   27   Therefore, any request, whether by application or stipulation, to continue the date

   28   of any matter before this Court must be supported by a sufficient basis that


                                                 2
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 3 of 23 Page ID #:43
   1    demonstrates good cause why the change in the date is essential. Without such

   2    compelling factual support, requests to continue dates set by this Court will not be

   3    approved. Counsel requesting a continuance must electronically file any application

   4    or stipulation with a proposed order, including a detailed declaration of the grounds

   5    for the requested continuance or extension of time. The Court will not consider any

   6    request that does not comply with the Local Rules and this Order. Proposed

   7    stipulations extending scheduling dates become effective only if, and when, this

   8    Court approves the stipulation as presented to, or modified by, the Court, and an

   9    associated order is entered. Counsel should avoid submitting requests for a

   10   continuance less than at least seven (7) calendar days prior to the scheduled date

   11   that is the subject of the request.

   12         Any request or stipulation to continue shall incorporate the modified

   13   deadlines in addition to the deadlines that remain unchanged. Each proposed

   14   modification should be entered above the corresponding deadline, within the same

   15   cell as the corresponding current deadline. The modified deadline should be placed

   16   between brackets (i.e., "[Date]"). For example:

   17    [March 11, 2020]                     Non-Expert Discovery Cut-off
   18    Jan 1, 2019
   19
   20    5.   TROs and Injunctions

   21         Parties seeking emergency or provisional relief shall comply with Fed. R.

   22   Civ. P. 65 and Local Rule 65-1. The application shall include a proof of service

   23   which complies with the Court’s requirements for ex parte applications or a

   24   separate request for service to be excused. The Court will not rule on any

   25   application for such relief for at least 24 hours after the party subject to the

   26   requested order has been served, unless service is excused. Counsel shall call the

   27   Courtroom Deputy Clerk no later than 30 minutes after e-filing the documents.

   28   Additionally, on the day the documents are e-filed, counsel shall deliver a courtesy


                                                  3
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 4 of 23 Page ID #:44
   1    copy on the 4th Floor of the First Street Courthouse.

   2     6.   Cases Removed from State Court

   3          All documents filed in state court, including documents appended to the

   4    complaint, answers, and motions, must be re-filed in this Court as a supplement to

   5    the notice of removal. See 28 U.S.C. § 1447(a) and (b). If the defendant has not yet

   6    answered or filed a motion in response to the complaint, the answer or responsive

   7    pleading filed in this Court must comply with the Federal Rules of Civil Procedure

   8    and the Local Rules. If, before the case was removed, a motion or demurrer in

   9    response to the complaint was pending in state court, it must be re-noticed in this

   10   Court in accordance with Local Rule 6-1 and Local Rule 7. Counsel shall file with

   11   their first appearance a Notice of Interested Parties in accordance with Local Rule

   12   7.1-1.

   13         If an action is removed to this Court that contains a form pleading, i.e., a

   14   pleading in which boxes are checked, the party or parties utilizing the form must

   15   file an appropriate pleading with this Court within 30 days of receipt of the Notice

   16   of Removal. The appropriate pleading referred to must comply with the

   17   requirements of Fed. R. Civ. P. 7, 7.1, 8, 9, 10 and 11.

   18    7.   Status of Fictitiously Named Defendants

   19         This Court intends to adhere to the following procedures where a matter is

   20   removed to this Court on diversity grounds with fictitiously named defendants. See

   21   28 U.S.C. §§ 1441 and 1447.

   22            a. Plaintiff is expected to ascertain the identity of, and serve, any

   23   fictitiously named defendant, within 90 days of the removal of the action to this

   24   Court.

   25            b.   If plaintiff believes (by reason of the necessity for discovery or

   26   otherwise) that fictitiously named defendants cannot be fully identified within the

   27   90-day period, an ex parte application requesting permission to extend that period

   28   to effectuate service may be filed with this Court. Such an application shall state


                                                  4
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 5 of 23 Page ID #:45
   1    the specific reasons for the requested extension of time, including a description

   2    of all efforts made up to that time to identify and serve such person(s). The ex parte

   3    application shall be served upon all appearing parties, and shall state that appearing

   4    parties may file written comments within seven (7) days of filings of the ex parte

   5    application.

   6            c. If plaintiff wants to substitute a defendant for one of the fictitiously

   7    named defendants, plaintiff shall first seek the consent of counsel for all defendants

   8    (and counsel for the fictitiously named party, if that party has separate counsel). If

   9    consent is withheld or denied, plaintiff should file a motion on regular notice. The

   10   motion and opposition should address whether the matter should thereafter be

   11   remanded to the Superior Court if complete diversity of citizenship would no

   12   longer be present as a result of the addition of the new party. See U.S.C. § 1447(c)

   13   and (d).

   14    8.   Discovery

   15           a.     Discovery Matters Referred to the Magistrate Judge

   16         All discovery matters, including all discovery motions, are referred to the

   17   assigned United States Magistrate Judge. The Magistrate Judge’s initials follow the

   18   District Judge’s initials next to the case number on this Order. All discovery-related

   19   documents must include the words "DISCOVERY MATTER" in the caption to

   20   ensure proper routing. Counsel are directed to contact the Magistrate Judge’s

   21   Courtroom Deputy Clerk to schedule matters for hearing. Please deliver mandatory

   22   chambers’ copies of discovery-related papers to the Magistrate Judge assigned to

   23   this case rather than to this Court.

   24         In accordance with 28 U.S.C. § 636(b)(1)(A), the Court will not reverse any

   25   order of the Magistrate Judge unless it has been shown that the Magistrate Judge’s

   26   order is clearly erroneous or contrary to law.

   27         Any party may file and serve a motion for review and reconsideration before

   28   this Court. See Local Rule 7-18. The moving party must file and serve the motion


                                                 5
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 6 of 23 Page ID #:46
   1    within 14 days of service of a written ruling or withing 14 days of service of a

   2    written ruling or within 14 days of an oral ruling that the Magistrate Judge states

   3    will not be followed by a written ruling. The motion must specify which portions

   4    of the ruling are clearly erroneous or contrary to law and support the contention

   5    with points and authorities. Counsel shall deliver a conformed copy of the moving

   6    papers and responses to the Magistrate Judge’s Courtroom Deputy Clerk at the

   7    time of filing.

   8            b. Compliance with Fed. R. Civ. P. 26(a)

   9          Unless there is a likelihood that, upon motion by a party, the Court would

   10   order that any or all discovery is premature, counsel should begin to conduct

   11   discovery actively before the Scheduling Conference. Discovery is not stayed prior

   12   to the Scheduling Conference or after dates have been set unless otherwise ordered

   13   by the Court. At the very least, the parties shall comply fully with the letter and

   14   spirit of Fed. R. Civ. P. 26(a) and thereby obtain and produce most of what would

   15   be produced in the early stage of discovery, because at the Scheduling Conference

   16   the Court will impose firm deadlines to complete discovery.

   17    9.   Motions

   18           a.   Time for Filing and Hearing Motions

   19         Motions shall be filed in accordance with Local Rule 6-1 and Local Rule 7.

   20   In general, this Court hears motions on Mondays, beginning at 9:00 a.m. If Monday

   21   is a national holiday, motions will be heard on the following Monday. It is not

   22   necessary to clear a hearing date with the Courtroom Deputy Clerk prior to the

   23   filing of a motion, but counsel shall review the Court’s Closed Motion Dates prior

   24   to selecting a date. Motion dates are closed when the Court’s calendar is full and,

   25   therefore, counsel shall not assume that a motion date(s) is available.

   26         The Court does not require a proposed order to be e-filed with any motion

   27   unless otherwise directed by the Court. A separate order will issue.

   28   \\\


                                                 6
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 7 of 23 Page ID #:47
   1           b. Briefing Motions

   2         Please read this section carefully. This Court’s schedule for briefing

   3    motions differs significantly from the briefing schedule set by the Local Rules.

   4         Any motion that is filed and set for a hearing to be held fewer than 35 days

   5    from the date of the filing of the motion shall be briefed pursuant to Local Rule

   6    6-1 and Local Rule 7. Otherwise, motions shall be briefed according to the

   7    following schedule:

   8           (a). Any motion that is filed and set for a hearing between 35 and 70 days

   9    from the date of the filing of the motion: (i) any opposition must be filed no later

   10   than 14 days after the filing of the motion; and (ii) any reply must be filed no later

   11   than 21 days after the filing of the motion.

   12          (b). Any motion that is filed and set for a hearing more than 70 days from

   13   the date of the filing of the motion: (i) any opposition must be filed no later than

   14   21 days after the filing of the motion; and (ii) any reply must be filed no later than

   15   35 days after the filing of the motion.

   16        The Court will permit the parties to stipulate, without a court order, to a

   17   briefing schedule for any motion that is set for a hearing to be held more than 70

   18   days from the date it was filed so long as the reply is filed no later than five (5)

   19   weeks prior to the hearing date. A stipulation regarding the agreed-upon briefing

   20   schedule shall be filed with the Court within seven (7) calendar days from the date

   21   the motion is filed. The stipulation shall include in the caption "STIPULATED

   22   PER STANDING ORDER."

   23          c. Pre-Filing Requirement to Meet and Confer

   24        Counsel must comply with Local Rule 7-3, which requires counsel to engage

   25   in a pre-filing conference "to discuss thoroughly... the substance of the

   26   contemplated motion and any potential resolution." Counsel should discuss the

   27   issues to a sufficient degree that if a motion is still necessary, the briefing may be

   28   directed to those substantive issues requiring resolution by the Court. Counsel


                                                  7
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 8 of 23 Page ID #:48
   1    should resolve minor procedural or other non-substantive matters during the

   2    conference. The in propria persona status of one or more parties does not alter

   3    this requirement.

   4             d. Length and Format of Motion Papers

   5         Memoranda of points and authorities shall not exceed 25 pages and all

   6    footnotes shall be in the same type size pursuant to Local Rule 11-3. Oppositions

   7    shall not exceed 25 pages and any reply shall not exceed 10 pages. All motion

   8    papers shall be filed pursuant to Local Rule 11-3 and Local Rule 11-6. Only in rare

   9    instances and for good cause shown will the Court grant an application to extend

   10   these page limitations. No supplemental brief shall be filed without prior leave of

   11   Court.

   12        If documentary evidence in support of or in opposition to a motion or

   13   application exceeds 100 pages, the documents shall be placed in a binder, with an

   14   index and with each item of evidence separated by a tab divider. If such evidence

   15   exceeds 200 pages, the documents shall be placed in a Slant D-Ring binder, with

   16   an index and with each item of the evidence separated by a tab divider.

   17        Counsel shall adhere to Local Rule 5-4.3 with respect to the conversion of all

   18   documents to a PDF so that when a document is e-filed, it is in the proper size and

   19   format that is PDF searchable. Further, all documents shall be filed in a format so

   20   that text can be selected, copied, and pasted directly from the document.

   21            e. Mandatory Chambers’ Copies

   22        Mandatory chambers’ copies are to be submitted pursuant to Local Rule

   23   5-4.5. The Court requires copies of only: (i) initial pleadings (complaints,

   24   counterclaims, cross-claims), (ii) Joint Rule 16(b)/26(f) reports with schedule of

   25   pretrial and trial dates, (iii) motion papers (motions, oppositions, replies,

   26   non-oppositions, and any document relating to such), (iv) trial documents (joint

   27   statements of the case, proposed voir dire, jury instructions, verdict form, joint

   28   exhibit list, joint witness list, and any disputes relating to such), (v) ex parte


                                                  8
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 9 of 23 Page ID #:49
   1    applications relating to a temporary restraining order, and (vi) presentation

   2    materials for patent cases. Mandatory chambers’ copies must be delivered to the

   3    Clerk’s Office, located in the First Street Courthouse, no later than 12:00 p.m. on

   4    the day following the filing of the document, with the exception of a document(s)

   5    relating to a temporary restraining order, which is to be submitted the day it is

   6    filed.

   7          Mandatory chambers’ copies must be printed from CM/ECF and must include

   8    the CM/ECF-generated header (consisting of the case number, document control

   9    number, date of filing, page number, etc.). Any stapling or binding should not

   10   obscure the CM/ECF-generated header. The Court prefers that chambers’ copies

   11   not be two-hole punched or blue-backed; when possible, staple each copy only in

   12   the upper left hand corner.

   13            f. Citations to Case Law

   14         Citations to case law must identify not only the case cited, but the specific

   15   page referenced. For example, if a quotation is presented, the associated page

   16   citation shall be provided. Similarly, if a case is cited in support of a proposition

   17   based on language in the opinion, the page(s) on which such language appears shall

   18   be provided. Bluebook style is preferred.

   19            g.   Citations to Other Sources

   20         Statutory references should identify with specificity the sections and

   21   subsections referenced. Citations to treatises, manuals, and other materials should

   22   include the volume, section, and pages that are referenced. Citations to prior filings

   23   in the same matter shall include the docket entry number, section, and pages that

   24   are referenced. Bluebook style is preferred.

   25            h. Oral Argument

   26         If the Court deems a matter appropriate for decision without oral argument,

   27   the Court will notify the parties in advance. Local Rule 7-15.

   28   \\\


                                                 9
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 10 of 23 Page ID #:50
    1     10.    Specific Motions

    2           a.   Motions Pursuant to Rule 12

    3         Many motions to dismiss or to strike can be avoided if the parties confer in

    4    good faith (as required by Local Rule 7-3), especially where perceived defects in a

    5    complaint, answer, or counterclaim could be corrected by amendment. See Chang

    6    v. Chen, 80 F. 3d 1293, 1296 (9th Cir. 1996) (where a motion to dismiss is granted,

    7    a district court should provide leave to amend unless it is clear that the complaint

    8    could not be saved by any amendment). These principles require that plaintiff’s

    9    counsel carefully evaluate defendant’s contentions as to the deficiencies in the

    10   complaint. In most instances, the moving party should agree to any amendment

    11   that would cure the defect.

    12        If a motion to dismiss is granted with leave to amend, counsel shall attach as

    13   an appendix to an amended pleading a "redline" version of the amended pleading

    14   showing all additions and deletions of material.

    15          b. Motions to Amend

    16        All motions to amend pleadings shall: (1) state the effect of the amendment

    17   and (2) identify the page and line number(s) and wording of any proposed change

    18   or addition of material. The proposed amended pleading shall be serially numbered

    19   to differentiate it from previously amended pleadings.

    20        In addition to the requirements of Local Rule 15, counsel shall attach as an

    21   appendix to the moving papers a "redline" version of the proposed amended

    22   pleading showing all additions and deletions of material.

    23          c. Summary Judgment Motions

    24        Parties need not wait until the motion cut-off date to bring a motion(s) for

    25   summary judgment or partial summary judgment. Whenever possible, the party

    26   moving for summary judgment should provide more than the minimum twenty-

    27   eight (28) day notice for motions. See Local Rule 6-1. The parties should prepare

    28   papers in a fashion that will assist the Court in locating the evidence with respect


                                                 10
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 11 of 23 Page ID #:51
    1    to the facts (e.g., generous use of tabs, tables of contents, headings, indices, etc.).

    2    The parties are to comply precisely with Local Rule 56.

    3                  i.   Statement of Uncontroverted Facts and Genuine Issues

    4         The Statement of Uncontroverted Facts and Conclusions of Law

    5    ("Statement of Uncontroverted Facts"), as required by Local Rule 56-1, shall be

    6    separately lodged and identify each claim for relief on which the moving party

    7    seeks summary judgment and the legal grounds for summary judgment. In a

    8    two-column format beneath the identified claim for relief, the left-hand column

    9    shall set forth, sequentially numbered, each allegedly uncontroverted material fact

    10   as to that claim for relief, and the right-hand column shall set forth the evidence

    11   that supports the factual statement. Citation to the supporting evidence shall be

    12   specific, including reference to the docket number, exhibit, page, and line number.

    13   The Statement of Uncontroverted Facts shall be formatted based on the following

    14   examples:

    15   Plaintiff’s Claim for Relief for           is Barred by the Applicable Statute of

    16   Limitations. (Cite)

    17    1. (Moving party’s first undisputed fact) (Supporting evidence citation, e.g.,
                                                     Dkt 50, Exh. 5 at 7:3-5)
    18    2. (Moving party’s second undisputed      (Supporting evidence citation, e.g.,
             fact)                                   Dkt. 51-5, Exh. 5 at 8:4-5)
    19
    20        Chambers’ copies of the Statement of Uncontroverted Facts and Conclusions

    21   of Law shall be submitted in a binder, which is separated from the evidence in

    22   support of a motion for summary judgment. Counsel shall include tab dividers

    23   which separate the statements of uncontroverted facts in support of each claim for

    24   relief.

    25        The opposing party’s Statement of Genuine Disputes of Material Fact must

    26   be in two columns and track the movant’s separate statement exactly as prepared.

    27   The left-hand column must restate the allegedly undisputed fact and the alleged

    28   supporting evidence, and the right-hand column must state either that it is


                                                  11
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 12 of 23 Page ID #:52
    1    undisputed or disputed. The opposing party may dispute all or only a portion of the

    2    statement, but if disputing only a portion, such party must clearly indicate what

    3    part is being disputed, followed by the opposing party's evidence controverting

    4    the fact. To demonstrate that a fact is disputed, the opposing party must briefly

    5    state why it disputes the moving party’s asserted fact, cite to the relevant exhibit

    6    or other evidence, and describe what it is in that exhibit or evidence that refutes

    7    the asserted fact. No legal argument should be set forth in this document.

    8          Chambers’ copies of the opposing party’s Statement of Genuine Disputes

    9    must also be submitted in a binder, which is separated from the evidence in

    10   opposition to a motion for summary judgment. Counsel shall include tab dividers

    11   which separate the Statement of Genuine Disputes as to each claim for relief.

    12         The opposing party may submit additional material facts that bear on, or

    13   relate to, the issues raised by the movant, which shall follow the format described

    14   above for the moving party’s separate statement. These additional facts shall

    15   continue in sequentially numbered paragraphs and shall set forth in the right-hand

    16   column the evidence that supports that statement. Additional material facts shall be

    17   filed in a separate document from the Statement of Genuine Disputes. Chambers’

    18   copies of the opposing party’s additional material facts must be filed in a separate

    19   binder from the Statement of Genuine Disputes. Counsel shall include tab dividers

    20   which separate the additional material facts as to each claim for relief.

    21                 ii.   Supporting Evidence

    22         No party shall submit evidence other than the specific items of evidence or

    23   testimony necessary to support or controvert a proposed statement of undisputed

    24   fact. For example, entire deposition transcripts, entire sets of interrogatory

    25   responses, and documents that do not specifically support or controvert material in

    26   the separate statement shall not be submitted in support of or opposition to a motion

    27   for summary judgment.

    28   \\\


                                                 12
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 13 of 23 Page ID #:53
    1         Evidence submitted in support of, or in opposition to, a motion should be

    2    submitted either by way of stipulation or as exhibits to declarations sufficient to

    3    authenticate the proffered evidence and should not be attached to the memorandum

    4    of points and authorities. Documentary evidence as to which there is no stipulation

    5    regarding foundation must be accompanied by the testimony, either by declaration

    6    or properly authenticated deposition transcript, or a witness who can establish

    7    authenticity.

    8         The parties shall ensure that electronically filed copies of evidence in support

    9    of, or in opposition to, a motion for summary judgment are in the proper format.

    10   Thus, all documents must be PDF searchable and have selectable text that may be

    11   copied and pasted directly from the filed document. All chambers’ copies shall be

    12   filed in accordance with ¶ 9(d) of this Order. All chambers’ copies and

    13   electronically filed documents must include the CM/ECF-generated header

    14   (consisting of the case number, document control number, date of filing, page

    15   number, etc.).

    16        Additionally, testimony cited in a statement of uncontroverted facts,

    17   statement of genuine material facts, or additional material facts shall be highlighted

    18   and/or underlined in both the electronically filed copy on CM/ECF and in the

    19   chambers’ copies.

    20                   iii.    Objections to Evidence

    21        Evidentiary objections to a declaration submitted in connection with a motion

    22   or other matter shall be made in writing and served and e-filed at the same time as,

    23   but separately from, the opposition or reply papers. If a party disputes a fact based

    24   in whole or in part of an evidentiary objection, the ground of the objection should

    25   be succinctly stated in a separate statement of evidentiary objections in a

    26   three-column format:

    27                          a. The left column should include the relevant portions of any

    28                             declaration or deposition, which shall include the highlighted,


                                                     13
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 14 of 23 Page ID #:54
    1                          underlined, and/or bracketed portions that are being objected

    2                          to (including, page and line number, if applicable). Each

    3                          objection shall be numbered and located within the copy of

    4                          the declaration.

    5                      b. The middle column should set forth a concise objection (e.g.,

    6                          hearsay, lacks foundation, etc.) with a citation to the Federal

    7                          Rules of Evidence or, where applicable, a case citation.

    8                      c. The right column should provide space for the Court’s entry

    9                          of its ruling on the objection.

    10                     d. A proposed order shall be filed and attached to the evidentiary

    11                         objections as a separate document consistent with Local Rule

    12                         52-4.1 and either uploaded through the CM/ECF System or

    13                         emailed directly to the Court’s Chambers’ email at:

    14                         mcs_chambers@cacd.uscourts.gov.

    15         See Exhibit A. Counsel shall adhere to this format for any evidentiary

    16   objections that are submitted to the Court for consideration.

    17           d. Motions in Limine

    18         Motions in limine are heard at the date and time of the Final Pretrial

    19   Conference and shall be e-filed twenty-one (21) calendar days before the Final

    20   Pretrial Conference. The motions shall be prepared and filed consistent with Local

    21   Rule 6-1 and Local Rule 7 and shall be numbered sequentially by each party who

    22   represents them. The supporting memorandum shall not exceed ten (10) pages. Any

    23   opposition(s) shall be e-filed fourteen (14) days before the Final Pretrial Conference

    24   and shall not exceed 10 pages. The Court will permit oral argument on motions in

    25   limine and, therefore, a reply is not required. The Court hears all motions in limine,

    26   which shall be numbered sequentially by each party who presents them, at the time

    27   of the Final Pretrial Conference.

    28   \\\


                                                  14
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 15 of 23 Page ID #:55
    1            e. Motions for Attorney’s Fees

    2         Motions for attorney’s fees shall be e-filed and set for hearing according to

    3    Local Rule 6-1 and this Order. Any motion or request for attorney’s fees shall

    4    attach two summaries, in table form, of the hours worked by and billing rate of each

    5    attorney with title (i.e., partner, local counsel, associate, etc.).

    6         The first table shall include a summary of the hours worked by each attorney,

    7    organized by task (i.e., discovery, motion to dismiss, motion for summary

    8    judgment). If the hourly rate charged by any individual attorney changed while the

    9    case was ongoing, the party shall provide separate calculation for the total number

    10   of hours that the attorney spent in connection with each task at each hourly rate.

    11        The second table shall include a summary of the hours worked by each

    12   attorney, organized by attorney. This table shall list all of the tasks on which the

    13   attorney worked, the hours worked on each task, and the hourly rate of each

    14   attorney.

    15        Any table as set forth above shall be attached to the motion and electronically

    16   filed. The courtesy copy of the table shall be emailed to the Court’s Chambers’

    17   email at: mcs_chambers@cacd.uscourts.gov, which shall be prepared in Microsoft

    18   Excel and have all restrictions removed so that the spreadsheet can be edited. See

    19   Exhibit B.

    20                 i.   Motions for Preliminary and Final Approval of Class Action

    21                       Settlement

    22        Parties submitting a motion for preliminary or final approval of a class

    23   settlement shall include a spreadsheet supporting any proposed award of attorney’s

    24   fees. The spreadsheet shall include an estimate of any future attorney’s fees for

    25   which compensation will be sought, the normal hourly rate of all counsel for whom

    26   entries appear on the spreadsheet, the support for such hourly rate(s), and an

    27   explanation of the basis of any service enhancement award for lead plaintiff(s),

    28   including the hours worked and activities performed by such lead plaintiff(s). An


                                                    15
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 16 of 23 Page ID #:56
    1    editable electronic courtesy copy shall be prepared in Microsoft Excel and emailed

    2    to the Court’s Chambers’ email at: mcs_chambers@cacd.uscourts.gov formatted

    3    for use with Microsoft Excel. See Exhibit B.

    4     11.    Under Seal Documents

    5         Counsel shall comply with Local Rule 79-5. All applications must provide

    6    the reason(s) why the parties’ interest in maintaining the confidentiality of the

    7    document(s) outweighs the public’s right of access to materials submitted in

    8    connection with a judicial proceeding. Counsel are ordered to meet and confer in

    9    person or by telephone at least seven (7) calendar days prior to the filing of an

    10   application in which the basis for the requested sealing is stated to determine if they

    11   can agree on the proposed under seal filing. No later than two (2) calendar days

    12   after the meet and confer process has concluded, the non-proposing party shall

    13   confirm whether it agrees to having such information designated as confidential or

    14   whether it opposes an under seal filing. Any application for under seal filing,

    15   whether or not opposed, shall contain the dates and method by which the parties

    16   met and conferred. If such information is not provided, the application will be

    17   denied without prejudice to an amended application being filed that complies with

    18   the foregoing terms.

    19          E-filing Applications for Leave to File Under Seal

    20          1.        The application for leave to file under seal shall be filed on the

    21                     public docket and shall attach a proposed order pursuant to

    22                     Local Rule 5-4.4.1 and Local Rule 5-4.4.2. Any declaration that

    23                     supports the application shall also be attached to the application

    24                     unless it contains confidential information. The declaration shall

    25                     be filed under seal as its own docket entry if it contains

    26                     confidential information.

    27          2.        The unredacted version of any document(s) shall be filed under

    28                     seal. It may be attached to the declaration that supports the


                                                 16
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 17 of 23 Page ID #:57
    1                  application, if the declaration is sealed and is filed as its own

    2                  docket entry. Otherwise, it shall be filed as its own docket entry.

    3                  The title shall include "Unredacted" or "Sealed" as the first word

    4                  of the title of the document. Any sealed document must clearly

    5                  mark the information that is confidential or privileged via

    6                  highlighting in color and/or using brackets.

    7          3.      The Court will review the submitted documents and make a

    8                  determination as to whether the document(s) can be sealed and

    9                  and filed on the docket. If the application is granted, counsel

    10                 shall file:

    11                      i.    The unredacted version of the entire document as its own

    12                               docket entry. The title shall include "Unredacted" or

    13                               "Sealed" as the first word of the title of the document.

    14                               Any information that has been redacted or omitted from

    15                               the public filing must be clearly marked via highlighting

    16                               in color and/or brackets.

    17                      ii.      The redacted version of the entire document as its own

    18                               docket entry. Unless otherwise stated in the order

    19                               granting the application, a redacted version is required

    20                               of all sealed documents. The title shall include

    21                               "Redacted" as the first word of the title of the document.

    22                               Any information that is confidential or privileged must

    23                               be blacked out or a page shall be inserted with the title

    24                               of the document that indicates that the entire document

    25                               is sealed.

    26                                  1.   Closely related materials filed at the same time

    27                                       where some are proposed to be filed under seal

    28                                       and others will not be sealed shall be considered


                                                  17
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 18 of 23 Page ID #:58
    1                                         as a single document and filed as a single docket

    2                                         entry containing multiple attachments. For

    3                                         example, if certain exhibits to a declaration are

    4                                         to be filed under seal, even if other exhibits or

    5                                         the declaration are not, the entire document for

    6                                         which permission to seal should be sought is the

    7                                         declaration and all exhibits. The docket shall

    8                                         therefore include:

    9                                    2.   One unredacted/sealed docket entry with the

    10                                        documents to include the declaration with all

    11                                        exhibits, including sealed exhibits, e-filed as an

    12                                        attachment to the declaration;

    13                                   3.   a separate redacted docket entry with the

    14                                        documents to include the declaration with all

    15                                        exhibits, including redacted exhibits, e-filed as

    16                                        an attachment to the declaration.

    17                         iii.   A courtesy copy shall be delivered of the sealed

    18                                document(s) only, both at the time that they are

    19                                submitted as proposed documents be sealed in

    20                                connection with the application and after the application

    21                                is granted. No courtesy copy is necessary of the

    22                                application, proposed order, or any redacted

    23                                document(s).

    24    12.    Initial Pleadings

    25        Counsel shall comply with Local Rule 3 when filing initial pleadings. All

    26   initiating pleadings, including third-party complaints, amended complaints,

    27   complaints in intervention, counterclaims, and cross claims, shall be filed as a

    28   separate document. None shall be combined with an answer.


                                                  18
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 19 of 23 Page ID #:59
    1      13.   Amended Pleadings

    2         Every amended pleading shall be serially numbered to differentiate the

    3    pleading from prior pleadings, e.g. First Amended Complaint, Second Amended

    4    Counterclaim, Third Amended Cross Claim, etc. Counsel shall attach as an

    5    appendix to all amended pleadings a "redline" version of the amended pleading

    6    showing all additions and deletions of material from the most recent prior pleading.

    7      14.   Pro Se/Self-Represented Parties

    8         Pro se/Self-represented parties may continue to present all documents to the

    9    Clerk for filing in paper format pursuant to Local Rule 5-4.2. However, the court

    10   will also permit self-represented parties to present all documents to the Clerk for

    11   for filing by email so long as they comply with the following requirements:

    12           (a)   The document shall be prepared so that it complies with the

    13   requirements set forth in Local Rule 11-3, i.e., legibility, font, paper, pagination,

    14   spacing, title page, page limits, etc. Additionally, the document shall also comply

    15   with any requirements specific to the type of document that is being submitted for

    16   filing, i.e., motions need to also adhere to Local Rule 6-1 and Local Rule 7 as set

    17   forth in ¶ 9 of this Order.

    18           (b)   The document shall be emailed as a PDF document to the Chambers’

    19   email: mcs_chambers@cacd.uscourts.gov no later than the date it is due. The Court

    20   will deem the date the document is emailed as the filed or lodged date. The

    21   proceeding line of the email shall contain: (i) the case number, (ii) case name, and

    22   (iii) "Pro Se Filing" to ensure it will be filed/lodged properly.

    23           (c)   The Chambers’ email will be used solely to accept documents for

    24   filing. The Chambers’ email is not to be used in any way to communicate with

    25   the Judge or Clerk. All parties, including Pro Se/Self-represented parties, shall

    26   refrain from writing letters to the Court, sending e-mail messages, making

    27   telephone calls to chambers, or otherwise communicating with the Court unless

    28   opposing counsel is present. All matters must be called to the Court’s attention


                                                  19
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 20 of 23 Page ID #:60
    1    by appropriate application or motion pursuant to Local Rule 83-2.

    2            (d)   A courtesy copy of the document shall be mailed to the Court

    3    no later than 12:00 p.m. on the day following the date it was emailed as set forth

    4    in ¶ 9(e) of this Order.

    5            (e)   It is the Court’s expectation that Pro se/Self-represented parties are to

    6    comply with the Local Rules and the rules set by this Court. The Court has a Pro Se

    7    Clinic available to assist those persons who do not have an attorney to represent

    8    them. Clinics are located in Los Angeles, Riverside, and Santa Ana. More

    9    information can be obtained on the Court’s website located at

    10   http://prose.cacd.uscourts.gov/. The Los Angeles Clinic operates by appointment

    11   only. You may schedule an appointment either by calling the Clinic or by using an

    12   internet portal. You can call the Clinic at (213) 385-2977, ext 270 or you can

    13   submit an internet request at the following site: http://prose.cacd.uscourts.gov/los-

    14   angeles. Clinic staff can respond to many questions with a telephonic appointment

    15   or through your email account. It may be more convenient to email your questions

    16   or schedule a telephonic appointment. Staff can also schedule you for an in-person

    17   appointment at their location in Roybal Federal Building and Courthouse, 255 East

    18   Temple Street, Suite 170, Los Angeles, CA 90012.

    19     15.    Notice of This Order/E-Filed Documents

    20         Plaintiff’s counsel or plaintiff (if appearing on his or her own behalf) shall

    21   immediately serve this Order on all parties, including any new parties to the action.

    22   If this case came to the Court by a Petition for Removal, the removing defendant(s)

    23   shall serve this Order on all other parties.

    24   \\\

    25   \\\

    26   \\\

    27   \\\

    28   \\\


                                                  20
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 21 of 23 Page ID #:61
    1          Any document that is e-filed shall be served by mail that same day on any

    2     party or attorney who is not permitted or has not consented to electronic service,

    3     with a proof of service to be filed within 24 hours.

    4
    5
    6
             IT IS SO ORDERED.
    7
    8
         Dated: March 17, 2021
    9                                        HONORABLE MARK C. SCARSI
                                             UNITED STATES DISTRICT JUDGE
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                  21
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 22 of 23 Page ID #:62
    1
                                  EXHIBIT A: FORMAT FOR EVIDENTIARY OBJECTIONS
    2
    3
                  Declaration/Testimony of _______                                          Objection             Ruling
    4
    5
    6    Example 1: Entire Declaration of John
         Smith
    7
    8
         Start of Deposition.......................................
    9
                                                                                     1. E.g., Hearsay, cite. 1. Sustained /
    10    [1. Language subject to objection]                                                                    Overruled

    11   .......................................................................

    12
         ........................................................................
    13
         .........................................................................
    14
                                                                                     2. E.g., Lacks         2. Sustained /
    15   [2. Language subject to objection]                                             foundation, cite.      Overruled

         ........................................................................
    16
    17   ........................................................................

    18   ........................................................................
    19
    20   [3. Language subject to objection]
                                                                                     3. E.g., Hearsay, cite. 3. Sustained /
    21    .......................................................................                               Overruled

    22    .......................................................................

    23
          .......................................................................
    24                      End of Declaration.
    25
    26
    27
    28

                                                                          22
Case 2:21-cv-02320-MCS-GJS Document 10 Filed 03/17/21 Page 23 of 23 Page ID #:63
    1
                   EXHIBIT B: FORMAT FOR ATTORNEY’S FEES SUMMARY CHARTS
    2
           Table 1
    3                                  Task 1: Motion to Dismiss
                  Attorney            Rate                 Hours                 Fee
    4
          Attorney 1            $XXX/hour            Total hours spent by $XXX
    5     (position)                                 Attorney 1 on Task 1
          Attorney 1            $XXX/hour            Total hours spent by $XXX
    6     (position)                                 Attorney 1 on Task 1
                     Fee Request for Task 1             Task 1 Sum          Task 1 Sum
    7
                                  Task 2: Motion for Summary Judgment
    8     Attorney 1            $XXX/hour            Total hours spent by $XXX
          (position)                                 Attorney 1 on Task 1
    9
          Attorney 1            $XXX/hour            Total hours spent by $XXX
          (position)                                 Attorney 1 on Task 1
    10
                     Fee Request for Task 1             Task 1 Sum          Task 1 Sum
    11
    12
           Table 2
    13    Attorney             Rate              HOURS BY TASK               TOTALS
          Attorney 1                     Task            Total Hours    Hours:
    14    (position)                                     Spent by       Amount:$
                                                         Attorney on
    15                                                   Task
                                         i.e., Motion to
    16                                   Dismiss
                                         Discovery
    17                                   Deposition
    18                                   Task 4
                                         Task 5 (etc.)
    19    Attorney 1                     Task            Total Hours    Hours:
          (position)                                     Spent by       Amount:$
    20                                                   Attorney on
                                                         Task
    21
          Total                                                         Hours:
    22                                                                  Amount:$

    23
    24
    25
    26
    27
    28

                                                23
